Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 6/15/22 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/22 is being considered by the examiner.
Examiner's Notes
In order to provide a clear prosecution history, and in light of the broad language and the possible unbound scope of the claims, the examiner respectfully notes:
First, there appears to be an uncommon or perhaps inaccurate definition for the word closure being used in the claims and the disclosure. In particular, the word closure, in all its broadest meanings, would be understood as something (defining a space) that closes. More particularly, a closure does not refer to a door of a housing but a housing with an opening and a closeable door. However, unlike this understanding, the claims recite a closure for selectively moving, which further adds to the ambiguity because it is not clear if the closure is moving or is for moving another element. If the closure itself is intended to move, then apparently an incorrect meaning for this word is being utilized. Clarification is kindly solicited. 
Furthermore, the word light is recited three times in claim 1 without any clear indication if these lights are intended to be optically related to completely distinct. More importantly, the third instance of the word light is referring to what is being emitted to indicate a status of the apparatus; however, there is no clear relation between this light being emitted from the lightguide and the rest of the apparatus. In particular, it is not clear where this light originates from. If this light is indeed the light emitted by the LEDs into the side of the lightguide and distributed by the lightguide, then such clarification should be indicated. This implies that the LEDs are capable of emitting light into that side of the lightguide at all times, in the open and closed positions, which also appears to be contradictory to some embodiments of the intended invention. 
Even further, a status of an apparatus is not the same as a status of the closure between open and closed positions. This status of the apparatus can be interpreted as any and all things associated with the apparatus, whether claimed or not, and this further complicates the importance of the origin of the light indicating the status, as mentioned in the previous paragraph. Clarification is kindly solicited. 
These notes help provide a clear understanding of the examiners position and interpretation when reviewing the prosecution history. These comments, along with a clarifying amendment, was communicated with the applicant's representative in an interview and a series of unofficial correspondences (July 6-20, 2022) but was not well-received. Examiner understands that the applicant is not interested in a compact prosecution. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 25 recites a trivial statement that is not further limiting the claim on which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  RIEGEL (US 9514661) in view of LONGARZO (US 10989370) and KIM (US 8740437).
Regarding claim 1, RIEGLEL discloses an apparatus (FIG.s 1-9) comprising a housing (10 FIG. 2) having an opening; and a closure (20 FIG. 2) for selectively moving between an open position to provide access to the opening and a closed position to block access to the opening, the closure comprising: a plurality of light sources (evident; see 76 FIG. 7), including a first set of LEDs positioned to emit light to a first side of the lightguide, the first set of LEDs mounted in a first row on a first side of a first circuit board (not shown but physically required); a lightguide (including 26, 28, 78 FIG. 7) to distribute light from the plurality of light sources, the lightguide having a first primary surface opposite a second primary surface, and wherein light emitted from the lightguide indicates a status of the apparatus (light emitted from lightguide includes any and all lights and one can interpret any visible sign, even such as light on the lightguide from the atmospheric light, as a light to indicate the status of the apparatus, i.e. on or off, full or empty, upside down or right side up, etc.); a frame (see 36 FIG. 7) supporting the plurality of light sources and the lightguide.
RIEGEL does not explicitly show the first circuit board and a first dowel pin extending from the frame through the first circuit board and abutting the first side of the lightguide.
KIM teaches a plurality of light sources (150 FIG. 2) emitting into a side of a lightguide (110 FIG. 2) supported by a frame (200 FFIG. 2) comprising a sets of LEDs (152 FIG. 6) on a circuit boards (151 FIG. 6) supported by the frame to abut the side of the lightguide. 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a light source and its associated elements, such as taught by KIM, with the apparatus of RIEGEL in order to yield a desired structural configuration and integrity for the apparatus. 
Regarding the use of dowel pins, absent any evidence that the claimed element is significant to the abutting function it performs, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known and workable fixing devices, such as commonly used dowel pins, in order to achieve a desired structural modularity in the connection of the elements. 
Furthermore, regarding the status of the apparatus, absent any structural details as to how the claimed function is performed, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the apparatus of RIEGEL is capable of being configured to perform the claimed function, and different configuration thereof is common in the illumination art, such as evidenced by LONGARZO teaching light of an illumination system being indicated of the physical status of an apparatus, in order to enhance the operational modularity of the assembly. 
Regarding claim 3, KIM further teaches the LEDs comprise: a first set of LEDs (150a FIG.s 6 and 7) positioned to emit light to a first side of the lightguide, the first set of LEDs mounted in a first row on a first side of a first circuit board, and a second set of LEDs (150b FIG.s 6 and 7) positioned to emit light to a second side of the lightguide opposite the first side, the second set of LEDs mounted in a second row on a first side of a second circuit board.
The motivation to combine is same as in claim 1 above. 
Regarding claim 4, KIM further teaches the first circuit board and the second circuit board are mounted (once everything is put together) to a frame (200 FIG. 3) of the closure.
The motivation to combine is same as in claim 1 above. 
Regarding claim 5, similar to above, regarding the use of dowel pins, absent any evidence that the claimed element is significant to the abutting function it performs, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known and workable fixing devices, such as commonly used dowel pins, in order to achieve a desired structural modularity in the connection of the elements. 
Regarding claims 6 and 8, absent persuasive evidence that the claimed location is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to mount the circuit boards to desired locations, such as an inside surface of the housing, such that the first set of LEDs is proximate to the first side of the lightguide when the closure is in the closed position and the second circuit board is proximate to the second side of the lightguide when the closure is in the closed position, in accordance to a preferred structural arrangement of the assembly.
Regarding claim 7, KIM further teaches the second circuit board is mounted to the frame of the closure (evident).
The motivation to combine is same as in claim 1 above. 
Claim 9-16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIEGEL in view of LONGARZO and KIM, as applied to claim 1 above, and further in view of VASYLYEV (US 10877201).
Regarding claim 9, RIEGEL does not explicitly show the first primary surface of the lightguide is a first abraded surface.
VASYLYEV (FIG.s 1-50) teaches the first primary surface of a lightguide is a first abraded surface (understood as patterned, evident of 8 FIG.s 3 and 19). 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate optical features on the light guide and the associated structure, such as taught by VASYLYEV, with the assembly of RIEGEL in view of LONGARZO in order to achieve a desired light coupling efficiency by the light guide of the apparatus. 
Regarding claim 10, VASYLYEV further teaches the second primary surface is a glossy surface (such as 12 FIG. 20).
The motivation to combine is same as in claim 9 above. 
Regarding claim 11, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize a second abraded surface as the second primary surface in accordance to a preferred light coupling efficiency of the structure. 
Regarding claim 12, VASYLYEV further teaches the first abraded surface comprises a light-extracting feature (such as 8 FIG. 6 which in operation helps extraction) for extracting light through the first primary surface.
The motivation to combine is same as in claim 9 above. 
Regarding claim 13, VASYLYEV further teaches the light-extracting feature comprises dots (see FIG. 29) formed at the first primary surface.
The motivation to combine is same as in claim 9 above. 
Regarding claims 14 and 15, absent persuasive evidence that the claimed gradients are significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a first gradient of dot size extending between an edge of the first primary surface and a center of the first primary surface and at least one second gradient of dot size oriented in a direction different from a direction of the first gradient of dot size in order to achieve a desired illumination profile as it is known in the state of the art.
Regarding claim 16, KIM further teaches a diffuser (such as 20 FIG. 11, see col. 26 line 42-46) positioned proximate to the second primary surface of the lightguide, the light from the lightguide visible via the diffuser.
Regarding claim 25, any arrangement teaches the non-limiting statement of the first gradient of dot size is such that relatively more light is extracted through the lightguide at the center of the first primary surface than at the center of the first primary surface.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive or they are moot.
Applicant is invited to review the examiner's notes above in order to arrive at a mutual understanding of the intended invention. 
Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Upon further consideration of the disclosure of the application, the prior art and the prosecution history, a new interpretation of the prior art is presented in the current rejection, to which applicant’s arguments do not explicitly apply. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s arguments against the modification and the combination of prior art provided above, it is respectfully noted that the test for obviousness is not whether the features of a reference may be bodily incorporated into the structure of the reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Thus, one cannot show nonobviousness by attacking references individually where the rejections are based on a modification of a reference or a combinations of references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Accordingly, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. That is, suggestion or motivation to modify a prior art structure can be found in a reference, or reasoned from common knowledge in the art, scientific principles, art recognized equivalents, or legal precedent. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981), In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
More particularly in this case, the natural desire of one of ordinary skills in the art to enhance and structurally and operationally optimize an illumination apparatus according to its desired application would motivate one to make the aforementioned modifications and combinations; since, an optimal optical configuration is more efficient, as it is known in the state of the art. Examiner respectfully notes that it has been held “an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because, the desire to enhance commercial opportunities by improving a product or process is universal” (see In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983), and Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875